448 F.2d 643
UNITED STATES of America, Appellee,v.Thomas Leonard O'BRIEN, Appellant.
No. 26643.
United States Court of AppealsNinth Circuit.
Aug. 18, 1971.Rehearing Denied Oct. 21, 1971.

Michael E. Somers (argued), of Somers, Fox & Kallen, Santa Monica, Cal., for appellant.
Andrew R. Willing, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before BARNES and ELY, Circuit Judges, and SOLOMON, District Judge.*
PER CURIAM:


1
O'Brien was convicted for his refusal of induction into the Armed Forces, in violation of 50 U.S.C.App. Sec. 462.  On appeal, O'Brien makes numerous claims, only one of which may have been thought to have possible merit.  This is the contention that the State Selective Service Director had authorized a reopening of O'Brien's late-matured conscientious objector claim in a letter recommending that the local board follow Local Board Memorandum No. 41 and grant O'Brien a "courtesy interview."  However, this argument was recently resolved, adversely to O'Brien's position, in United States v. Wood, 446 F.2d 505, 506 n. 1 (9th Cir. 1971).


2
Affirmed.



*
 Honorable Gus J. Solomon, United States District Judge, Portland, Oregon, sitting by designation